Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Terminal Disclaimer submitted by Applicant on February 22, 2021 has been received and approved.

Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is ZANG et al. (U.S. Patent No. 10,211,206).  ZANG et al. discloses a vertical SRAM circuit including a first pull-down (PD) transistor, a first pull-up (PU) transistor, a second PU transistor, and a second PD transistor over a substrate, the first PD transistor and the first PU transistor laterally separated from the second PU transistor and the second PD transistor in a first direction and offset from the second PU transistor and the second PD transistor in a second direction perpendicular to the first direction.  ZANG et al. fails to show or suggest the limitations of a first pull-down transistor having a first conductive-gate-body vertically offset from a first n-channel-device-active-region; the first conductive-gate-body comprising a first portion of a first conductive region at a first level; the first n-channel-device-active-region being laterally surrounded by a first portion of a second conductive region; the second conductive region being at a second level vertically offset from the first level (claims 1-5, 10-16); or a second disk having a first p-channel-device-active-region surrounding a first segment of a second conductive pillar, and having a second conductive ring surrounding the first p-channel-device-active-region (claims 6-9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 AM to 04:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827